—Order, Supreme Court, New York County (James Yates, J.), entered December 18, 1997, which granted defendant’s motion to dismiss the indictment and reduced the indictment charging defendant with robbery in the second degree to a charge of petit larceny, unanimously reversed, on the law, the motion to dismiss denied and the indictment reinstated.
The evidence in support of the indictment for robbery in the second degree established prima facie the use or threatened *168use of force. The Grand Jury could readily infer that defendant’s action in standing “chest to chest” with the victim, moving in unison with the victim until the latter was backed up against a subway pole, was meant to intimidate the victim and was indicative of the threat of force (People v Watson, 245 AD2d 87; Matter of Eric R., 213 AD2d 310). Accordingly, the indictment charging defendant with robbery in the second degree must be reinstated. Concur — Lerner, P. J., Sullivan, Rosenberger, Ellerin and Rubin, JJ.